DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 24-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 21-23, drawn to a load structure, classified in B32B 3/12.
II. Claims 24-27, drawn to a vehicle component, classified in B29D 99/0021.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed a materially different design. Specifically, Group I requires a load structure, wherein the glass layer is positioned directly adjacent the core; a coating of polyurethane around the core and the glass layer; a barrier layer of material located between an over mold coating and the coating of polyurethane, which is not required by Group II; while Group II requires a vehicle component with a core of paper honeycomb; a coating of polyurethane around the core to form a coated surface; a barrier material adjacent to the coated surface; wherein the component is a storage component, which is .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 1-2 and 21 are objected to because of the following informalities:  
In reference to claim 1, after “side” in line 10 and before “the panel” in line 11, it is suggested to insert “of”. Appropriate correction is required.
In reference to claim 2, it is suggested to amend “a glass layer” in line 2 to “the glass layer”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 21, after “coating” and before “from” in line 8, it is suggested to delete “of material”, additionally, it is suggested to amend “an over mold coating” in line 11 to “the over mold coating”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 3, the limitation “the barrier layer of material creates a moister barrier preventing the over mold coating from penetrating the core” is recited in lines 1-3. While there is support in the original disclosure that a barrier layer 30 generally may provide a barrier to the resin of the over rim coating 26 from seeping into the core 14 during the injection process due to the injection pressure associated therewith at paragraph [0024] of the Specification and further the reinforced honeycomb structure at the core of the load structure coupled with the inclusion of a moisture impervious layer on at least one side of the system at paragraph [0028] of the Specification, there is no support in the original disclosure that the barrier layer of material creates a moister barrier preventing the over mold coating from penetrating the core, as recited in the claim. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wittl et al. (DE 10 2015 002 358) (Wittl).
	Applicant cited DE 10 2015 002 358 in the IDS filed 11/08/2019. The examiner has provided a machine translation of DE 10 2015 002 358 Abstract, Description and Claims. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1-2 and 13, Wittl teaches a loading floor for a vehicle ([0001]) (corresponding to a load structure). The loading floor is a laminated body ([0006]) (corresponding to a panel). Wittl further teaches the laminate comprises a paper honeycomb body with two outer sides ([0031]) (corresponding to a core, the core has a first side and a second side; the core is made from paper honeycomb). A glass fiber layer 6, 8 are arranged on each outer side enveloping the paper honeycomb body ([0031]) (corresponding to a glass layer surrounding the core, the glass layer is positioned directly adjacent the core; a glass layer around the paper honeycomb).
The honeycomb body 4 and the two glass fiber layers 6, 8 enveloping the paper honeycomb body 4 are overmolded with polyurethane foam to produce the layer body ([0031]) (corresponding to a coating of polyurethane around the core and the glass layer).
Wittl further teaches a decorative cover layer 12 to be arranged on the first glass fiber layer 6 of the base layer; the decorative cover layer 12 is to be arranged on the inner wall oriented towards the outside and is accordingly designed as a so-called visible side; the outer layer is formed from a fleece ([0033]; [0035]; [0014]) (corresponding to a layer of carpet or felt on at least a portion of a first side; the first side of the panel is exposed to a user of the load structure in an installed state).
corresponding to an over mold coating on a second side of the panel; and a barrier layer of material located between the over mold coating and the coating of polyurethane). The insert element is designed as a grid, a rod, or a flat plate ([0013]).
Wittl discloses the insert element that overlaps the presently claimed barrier layer of material, including the insert element being a flat plate, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the flat plate as the insert element, which is both disclosed by Wittl and encompassed within the scope of the present claims and thereby arriving at the presently claimed invention.
In reference to claims 3 and 4, Wittl teaches the limitations of claim 1, as discussed above. Wittl further teaches the insert element is formed of plastic, for example glass fiber reinforced plastic ([0013]) (corresponding to the barrier layer of material is one of glass, fiber or thermoplastic polyurethane). 
Given that the insert element of Wittl is substantially identical to the present claimed barrier layer of material in composition and structure, it is clear that the insert element of Wittl would inherently create a moisture barrier preventing the second cover layer from penetrating the core.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 21, Wittl teaches a loading floor for a vehicle ([0001]) (corresponding to vehicle component comprising: at least one load structure). The loading floor is a laminated body ([0006]) (corresponding to a panel).
Wittl further teaches the laminate comprises a paper honeycomb body with two outer sides ([0031]) (corresponding to a core of paper honeycomb). A glass fiber layer 6, 8 are arranged on each outer side enveloping the paper honeycomb body ([0031]) (corresponding to a glass layer around the paper honeycomb).
The honeycomb body 4 and the two glass fiber layers 6, 8 enveloping the paper honeycomb body 4 are overmolded with polyurethane foam to produce the layer body ([0031]) (corresponding to a coating of polyurethane around the core to form a coated surface).
Wittl further teaches a decorative cover layer 12 to be arranged on the first glass fiber layer 6 of the base layer; the decorative cover layer 12 is to be arranged on the inner wall oriented towards the outside and is accordingly designed as a so-called visible side; the outer layer is formed from a fleece ([0033]; [0035]; [0014]) (corresponding to a layer of carpet or felt on at least a portion of a first side).
Wittl further teaches a second cover layer 14 is arranged on at least one insert element 10 ([0030]) (corresponding to an over mold coating on a second side of the panel; and a barrier material applied to at least the coating of polyurethane). The insert element is designed as a grid, a rod, or a flat plate ([0013]).
Wittl discloses the/. insert element that overlaps the presently claimed barrier layer of material, including the insert element being a flat plate, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use 
Given that the insert element of Wittl is substantially identical to the present claimed barrier material in structure, it is clear that the insert element of Wittl would inherently prevent the second cover layer from penetrating the paper honeycomb.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 22-23, Wittl teaches the limitations of claim 21, as discussed above. Wittl further teaches the laminated body is designed for a loading floor of a vehicle ([0006]) (corresponding to the at least one load structure is one of a vehicle floor). The loading floor forms a cover for the opening in the inner wall of the vehicle, the opening can be arranged either in a side wall or in a floor of the vehicle ([0022]) (corresponding to comprising side walls defining a compartment, wherein the at least one load structure is configured to cover the compartment).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wittl as applied to claim 1 above, and further in view of Preisler et al. (US 2013/0280473) (Preisler).
In reference to claim 5, Wittl teaches the limitations of claim 1, as discussed above.
Wittl does not explicitly teach the loading floor includes a fill passage from the first side to the second side, as presently claimed.
corresponding to the panel includes a fill passage from the first side to the second side). Preisler further teaches it is highly desirable to secure hardware and other components to composite components ([0006]).
In light of the motivation of Preisler, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the loading floor of Wittl to include a cut-out feature disclosed in Preisler, in order to provide the loading floor to be fastened to other components without compromising the structural integrity of the component, without increasing the thickness, quality or exposure if the core and without adding one or more strengthening components which would add cost and/or weight (Preisler, [0012]).
In reference to claim 6, Wittl in view of Preisler teaches the limitations of claim 5, as discussed above.
Wittl in view of Priesler does not explicitly teach the cut-out feature is tapered from the second side to the first side, as presently claimed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the cut-out feature to be tapered from the second side to the first side, in order to provide a cut-out having a shape to hold a fastener and since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In reference to claim 7, Wittl in view of Preilser teaches the limitations of claim 6, as discussed above.
While Wittl in view of Preilser does not explicitly disclose the cut-out feature is tapered by approximately 4 degrees as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Before the effective filing date of the presently claimed invention, it would have been obvious to one of ordinary skill in the art to vary taper of cut-out feature, including over the presently claimed, in order to provide a cut-out feature having a shape for receiving a component or fastener component such that the panel can be fastened to other components.

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wittl as applied to claim 1 above, and further in view of Nelson (US 2018/0290418) (Nelson).
In reference to claims 8 and 10, Wittl teaches the limitations of claim 1, as discussed above.
Wittl does not explicitly teach the second cover layer is formed from a resin of polyurethane that is at least one of: elastomeric or rigid; and aromatic or aliphatic, as presently claimed.
Nelson teaches a panel assembly including a multilayer load bearing panel (Abstract). The panel is configured as a floor panel, including a first side made of a textile material and a second side made of a protective coating such as a thermoset polyurethane-based material or thermoset polyurea coating ([0005]). The second side of the panel including the second appearance layer which is made of a polymer coating material such as a polyurethane-based coating, the coating material is a thermoset polymer material, such as a thermosetting polyurethane resin, or a thermoset elastomer; the second appearance layer further includes an aliphatic polyurethane material ([0033]; [0047]) (corresponding to the over mold coating is formed from a resin of polyurethane that is at least one of: elastomeric or rigid; and aromatic or aliphatic). The coating material is resistant to abrasion, scratching, chipping, denting, impact, staining, chemical attack and ultraviolet exposure, etc. ([0033]).
Nelson further teaches the total thickness of the coating material forming the coating surface of the second appearance layer is in the range of 1.0 – 2.0 mm ([0047]) (correspond to a thickness of the over mold coating ranges from 0.5 mm to 4.0 mm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In light of the motivation of Nelson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the second cover layer of Wittl be the second appearance layer of Nelson including thermoset elastomer and aliphatic polyurethane material, in order to provide a cover layer that is resistant to abrasion, scratching, chipping, denting, impact, staining, chemical attack and ultraviolet exposure, and thereby arriving at the presently claimed invention. 
In reference to claim 9, Wittl teaches the limitations of claim 1, as discussed above.
Wittl does not explicitly teach the decorative fleece cover layer is wrapped around an edge of the laminate from the first side of the laminate to the second side of the laminate at least partially along a perimeter portion of the panel, as presently claimed. 
Nelson teaches a panel assembly including a multilayer load bearing panel (Abstract). The panel is configured as a floor panel, including a first side made of a textile material and a second side made of a protective coating such as a thermoset polyurethane-based material or thermoset polyurea coating ([0005]). Nelson further teaches the first appearance layer extends over and is bonded to the perimeter edge to provide a closure trim, wherein the first appearance layer is a carpet material ([0051]).
In light of the motivation of Nelson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the fleece cover layer of Wittl to extend over and be bonded to a perimeter edge of the layered body, in order to provide a closure trim and thereby arriving at the presently claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wittl as applied to claim 1 above, and further in view of Savonuzzi (US 2018/0036993).
In reference to claims 11 and 12, Wittl teaches the limitations of claim 1, as discussed above.
Wittl does not explicitly teach a plurality of protrusions extending from the bottom of the laminate, wherein the second cover layer overlays the protrusions, as presently claimed.
Savonuzzi teaches a thermoformable panel composed of at least one core plate having a honeycomb structure, at least one coating layer coupled to the core plate and one or more stiffening elements ([0017]-[0021]). The reinforcing strips are arranged directly on the honeycomb core plate and are overlapped by the coating plate ([0152]) (corresponding to a plurality of protrusions extending from the bottom of the panel). The strips have a thickness between 0.05 mm and 0.3 mm ([0058]) (corresponding to the protrusions have a height 2 mm or less than a thickness of the over mold coating). Savonuzzi further teaches at least one strip applying a structural stiffening action when the panel is subject to a deformation that tends to bend it from one side and deflect it from the other ([0048]).
In light of the motivation of Savonuzzi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the loading floor of Wittl to include reinforcing strips on the surface of the layered body, in order to provide reinforcement to the loading floor and structural stiffening action when the loading floor is subject to a deformation that tends to bend it from one side and deflect it from the other, and thereby arriving at the presently claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson.
In reference to claim 21, Nelson teaches a panel assembly including a multilayer load bearing panel, the panel is configured as a floor panel to enclose an opening in a vehicle ([0004]-[0005]) (corresponding to a vehicle component comprising: at least one load structure having a panel). The load bearing panel is a multilayer panel including a core member interposed between a first appearance later and a second appearance layer, wherein the first appearance layer is on a first side of the panel and the second appearance layer is on a second opposing side of the panel ([0032]; [0036]) (corresponding to a core). 
	Nelson further teaches the core member includes a core layer, wherein the core layer is a cellular material made of paper and defining a plurality of cells having a honeycomb structure ([0037]) (corresponding to a core of paper honeycomb). The core layer is interposed between a first cover layer and a second cover layer ([0037]). The cover layers are each formed from a chopped strand mat including a fiberglass filler ([0037]) (corresponding to a glass layer around the paper honeycomb).
	Nelson further teaches applying a first adhesive layer to the outwardly facing surface of the first covering layer and applying a second adhesive layer to the outwardly facing surface of the second covering layer ([0038]). The first and second adhesive layers are polyurethane adhesive layers ([0042]) (corresponding to a coating of polyurethane around the core to form a coated surface).
	Nelson further teaches a reversible panel assembly including first and second sides the first side includes an appearance layer made of a wood veneer 62 and laminated structure 80, and corresponding to a layer of carpet or felt on at least a portion of a first side of the panel).
	The laminated structure 80 includes a decorative layer 62, a laminate adhesive layer 64 and a substrate layer 66, which is also referred to as a barrier layer ([0040]). The first adhesive layer 56 bonds to the cover layer 52, to the cellular layer 82 and to the substrate layer 66 of the laminated structure 80 to bond to the cover layer 52 to the cellular layer 82 to the laminate structure 80 ([0042]) (corresponding to a barrier material applied to at least the coating of polyurethane). 
	Nelson further teaches the decorative layer is a polymer-based material or a metal-based material configured to simulate wood ([0040]).
	Nelson does not explicitly teach decorative layer 62 is an over mold coating, as presently claimed. However, Nelson does teach various methods to enclose the perimeter edge 16 of the panel ([0049]).
	Nelson further teaches the first appearance layer 60, which includes laminate 80, extends over and is bonded to the perimeter edge to provide a closure trim 40 ([0045]; [0051]).
	In light of the disclosure of Nelson to have the laminate 80 extend over and be bonded to the perimeter edge of the panel, it would have been obvious to one of ordinary skill in the art before the effective fling date of the presently claimed invention for the decorative layer 62 extend over the perimeter edge, in order to provide a closure trim for the panel (corresponding to an over mold coating on a second side of the panel).
	Nelson further teaches the substrate layer 66 can be configured to function as a barrier layer and/or isolation layer to prevent mitigation, absorption, and/or staining of adhesive, adhesive by-products, and or urethane-based material by the decorative layer 62 from the 
	Given that the substrate layer of Nelson is substantially identical to the presently claimed barrier layer in composition and structure, it is clear the substrate layer would inherently be capable of preventing the decorative layer (i.e., over mold coating) from penetrating the paper honeycomb.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 22 and 23, Nelson teaches the limitations of claim 21, as discussed above. Nelson further teaches the panel assembly is positioned in an opening in a vehicle floor, to enclose the opening; the panel assembly is flush with the surface of the vehicle floor ([0049]; Fig. 12; Fig. 13) (corresponding to comprising side walls defining a compartment, wherein the at least one load structure is configured to cover the compartment; the load structure is one of a vehicle floor, a cover, a compartment lid, a stowable member, a repositionable member, a side wall).
Response to Arguments
In response to amended claims 5-6, 9, 11, 13, 21 and 23 the previous Claim Objections are withdrawn. However the amendments necessitate a new set of Claim Objections, as discussed above.

In response to amended claim 1, the previous 35 U.S.C. 112(b) rejection is withdrawn.

In response to amended claim 1, which recites a load structure comprising: a panel including a glass layer surrounding the core, it is noted that Nelson alone no longer meets the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over Nelson are withdrawn. However, the amendment necessitates a new set of rejections as discussed above.

In response to amended claim 21, which recites a vehicle component comprising at least one load structure having a panel including: a barrier material applied to at least the coating of polyurethane, it is noted Nelson and Pressus et al. (US 2013/0243998) (Pressus) in combination do not meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over Nelson in view of Pressus are withdrawn. However, upon further consideration and in light of the amendment a new set of rejections over Nelson has been necessitated, as discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784